Petition for Writ of Mandamus Denied and
Memorandum Opinion filed February 3, 2011.
 
In
The
Fourteenth
Court of Appeals

NO. 14-11-00013-CV

 
In Re Security National Insurance,
Relator

 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
55th
District Court
Harris County,
Texas
Trial Court No.
2009-14857

 

MEMORANDUM
 OPINION
On January 10, 2011, relator Security National
Insurance filed a petition for writ of mandamus in this court.  See Tex.
Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52.  In the petition, relator
asks this court to compel the Honorable Jeff Shadwick, presiding judge of the 55th
District Court of Harris County to vacate the order signed December 17, 2010.
Security National issued a commercial insurance
policy to real party in interest Waloon Investment d/b/a Ramada Limited.  The
policy was in effect September 13, 2008, and covered a Ramada Inn, which
sustained damage when Hurricane Ike struck the Houston area.  On June 7, 2010,
the trial court ordered the parties to appraisal pursuant to this court’s
opinion in In re Security Nat’l Ins. Co., 14-10-00009-CV; 2010 WL
1609247 (Tex. App.—Houston [14th Dist.] April 22, 2010, orig. proceeding).  On
November 10, 2010, Waloon filed a motion to enforce the appraisal award.  On
November 24, 2010, Judge Ramos granted the motion to enforce, and, on December
17, 2010, signed an order requiring Security to pay $3,031,027.13.  On January
6, 2011, pursuant to rule 7.2(b) of the Texas Rules of Appellate Procedure,
Security National asked Judge Shadwick to reconsider Judge Ramos’s order. 
Judge Shadwick denied Security’s motion for reconsideration, but extended the
deadline for Security’s payment to January 13, 2011.  
On January 10, 2011, Security National filed petition
for writ of mandamus in this court.  On January 11, 2011, this court issued an order
staying the trial court’s December 17, 2010 order, and requesting a response
from the real party in interest.  On January 11, 2011, the respondent signed a
final judgment severing the contractual issue between the parties, and ordering
Security National to pay $3,031,027.13 to the real party.  
Mandamus relief is available when the trial court
abuses its discretion and there is no adequate remedy at law, such as by
appeal.  In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004); In
re Dana Corp., 138 S.W.3d 298, 301 (Tex. 2004) (orig. proceeding) (citing
Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992) (orig. proceeding)). 
Because the trial court entered a final judgment on its December 17, 2010
order, relator has an adequate remedy at law.  A writ of mandamus is not a
substitute for an appeal.  See Walker, 827 S.W.2d at 840–41; In re
Bernson, 254 S.W.3d 594, 595 (Tex. App.—Amarillo 2008, orig. proceeding).
Because the order Security National complains of is
subject to review by direct appeal, we have no authority to issue writ of
mandamus.  Accordingly, we deny Security National’s petition for writ of
mandamus.  Real party’s request for supersedeas bond is denied as moot.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Seymore, and McCally.